Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 12/18/2020.

As filed, claims 1-18 are pending.

Since prior art is found on claims 1, 6-11, and 15, a new ground of rejection, as shown below, is introduced in this office action and therefore, this action is non-final.

Drawings
The drawings were received on 12/18/2020.  These drawings are acceptable.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 12/18/2020, with respect to claims 1-18, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The objection to the specification is withdrawn per amendments.

The § 112(a) scope of enablement rejection of claims 8-18 is withdrawn per amendments/remarks.

The § 112(b) indefinite rejection of claims 1-18 is withdrawn per amendments/remarks.

The claim objection of claim 17 is withdrawn per amendments/remarks. 

Claim Interpretation

With regards to the preamble phrases reciting intended use, such as “Pin1 inhibitor” in claim 6, “therapeutic agent for the treatment of an inflammatory disease accompanied by fibrosis” in claim 8, and “therapeutic agent for the treatment of colon cancer” in claim 15, they have not been accorded patentable weight for prior art purpose because such statement fails to limit the structure of the compound of instant formula (I), according to the guidance in MPEP 2111.02(I).  
The Examiner finds that any prior art compound having the same structure as the compound of instant formula (I) would be capable of performing the intended use, according to the guidance in MPEP 2111.02(II).

With regards to claims 9-11, these claims recites a limited embodiment of the abovementioned intended use statement in claim 8 and thus, these embodiments have not been accorded patentable weight for prior art purpose for the same reasons stated above. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstract Registry No. 95166-12-4, hereinafter CAS124.

Regarding claims 1, 6-11, and 15, CAS124, for instance, teaches the following compound or pharmaceutical composition thereof (in unbuffered water), which meets all the limitations of these claims.

    PNG
    media_image1.png
    315
    228
    media_image1.png
    Greyscale

Wherein: instant variable R3 is H; instant variables m+n is 1; instant variable R1 is ethyl; instant variable X is a bond; and instant variable R2 is 4-nitro substituted phenyl.

    PNG
    media_image2.png
    45
    634
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 2-5, 12-14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1, 6-11, and 15 are rejected.
Claims 2-5, 12-14 and 16-18 are objected.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PO-CHIH CHEN/Primary Examiner, Art Unit 1626